Opinion filed August 30, 2013




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00235-CR
                                    __________

                      STEVEN HAMILTON, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                                 Ector County, Texas
                          Trial Court Cause No. C-37,598


                      MEMORANDUM OPINION
      Appellant, Steven Hamilton, pleaded guilty to the offense of felon in
possession of a firearm, and the trial court assessed punishment pursuant to the
terms of a plea bargain at confinement for two years in the Texas Department of
Criminal Justice, Institutional Division. We dismiss the appeal.
      This court notified Appellant by letter dated August 13, 2013, that the Trial
Court’s Certification of Defendant’s Right of Appeal indicated that Appellant had
waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that
Appellant respond and show grounds to continue the appeal. Appellant has filed a
response in which he asserts that he has a right to appeal matters that were raised in
a written, pretrial motion filed and ruled on before trial.               See TEX. R.
APP. P. 25.2(a)(2)(A).
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled
on before trial, or (B) after getting the trial court’s permission to appeal.”
Rule 25.2(a)(2)(A), however, does not control the outcome in this case because
Appellant affirmatively waived his right to appeal. Attached to the trial court’s
certification, which indicated that Appellant had waived his right of appeal, was a
document entitled in part “WAIVER OF RIGHT TO APPEAL,” which was signed
by Appellant, his trial counsel, and the judge of the trial court. In that document,
Appellant affirmed that, although he had been informed of his right to appeal
matters raised in a pretrial motion, he was waiving his right to appeal or file a
motion for new trial. The document reads in relevant part: “I . . . voluntarily,
knowingly and intelligently WAIVE MY RIGHT TO APPEAL.” The trial court
determined that Appellant’s waiver was made knowingly and voluntarily and that
Appellant understood the consequences of his waiver.
      The trial court’s certification, which was also signed by Appellant and his
trial counsel, shows that Appellant waived his right of appeal. The documents on
file in this court support the trial court’s certification and show that the certification
is not defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).


                                            2
      Furthermore, when a defendant waives his right to appeal, he may appeal
only if the trial court later gives its express permission. See Willis v. State, 121
S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622
(Tex. Crim. App. 2003). The trial court’s certification indicates that Appellant was
not given permission to appeal. Because Appellant waived his right to appeal in
this cause and because the trial court has certified that Appellant has no right of
appeal, we must dismiss this appeal without further action.               TEX. R.
APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, this appeal is dismissed.




                                                          PER CURIAM


August 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         3